Dismissed and Memorandum Opinion filed April 26, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00151-CV
                                    ____________

                       WILLIAM DOW HAMM, III, Appellant

                                            V.

               AMERICAN EXPRESS CENTURION BANK, Appellee


                On Appeal from the County Civil Court at Law No. 1
                              Harris County, Texas
                          Trial Court Cause No. 983829


                     MEMORANDUM                      OPINION

      According to information provided to this court, this appeal is from a judgment
signed November 30, 2011. This court was also advised that appellant filed a timely
motion for new trial and notice of appeal. The clerk’s record was due on March 29, 2012,
but it has not been filed. See Tex. R. App. P. 35.1. The clerk responsible for preparing
the record in this appeal informed the court appellant did not make arrangements to pay for
the record. On April 4, 2012, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court with
proof of payment. See Tex. R. App. P. 37.3(b). No response was filed.

       In addition, the $175 appellate filing fee has not been paid. On March 8, 2012, this
court notified appellant that the appellate filing fee was past due and the appeal was subject
to dismissal unless appellant paid the filing fee within ten days. No response was filed.

       Appellant has not paid the appellate filing fee or provided this court with proof of
payment for preparation of the clerk’s record.        Accordingly, the appeal is ordered
dismissed.



                                           PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.




                                              2